DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10430523 in view of Mager (USPN 8943404, hereinafter referred to as Mager). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the combination teaches the claimed invention.
	Claims of patent				Claims of application
1.  A method of a video call between a first user and a second user, the method comprising: 

initiating the video call between a first terminal associated with the first user and a second terminal associated with the second user;  

determining languages of the first user and the second user who participate in the video call;  

in case the first user's language is a first 
language and the second user's language is a second language different from the 
first language, referring to a greeting conversion table and retrieving a transliteration of a greeting of the second language in the first language; displaying, on the first terminal, a first set of characters of the first language representing the retrieved transliteration and a second set of characters of the first 

Mager teaches displaying both transliteration and second set of characters (see claim rejection below).


The claim above anticipates claim 2 of the application.



2.  The method of claim 1, wherein the first terminal determines that the first user speaks the first language by processing a voice of the first user received by the first terminal. 

 3.  The method of claim 1, wherein the first terminal determines that the first user speaks the first language based on a language setting of the first terminal. 
 


4.  The method of claim 1, wherein the first terminal determines that the first user speaks the first language based on a location of the first terminal. 
 


5.  The method of claim 1, further comprising: transmitting, by the first 
terminal to at least one server, data selected from the group consisting of a 
voice of the first user recorded by the first terminal, a language setting set to the first terminal, and information about a region in which the first terminal is located;  and receiving, by the first terminal, information indicating that the first user's language is the first language from the at least one server. 

6.  The terminal control method of claim 1, further comprising: transmitting, by the first terminal to the second terminal, data selected from the group consisting of a voice of the first user recorded by the first 
terminal, a language setting set to the first terminal, and information about a region in which the first terminal is located;  and receiving, by the first terminal, information 
 
7.  The terminal control method of claim 1, further comprising: receiving, by the first terminal, a voice of the second user recorded by the second terminal; processing, by the first terminal, the voice to identify the second user's language; and transmitting, by the first terminal, to the second terminal, information indicating that the second user's language is the second language. 
 
8.  The method of claim 1, further comprising: in case the first user's language is the first language and the second user's language is the second 
language different from the first language, displaying, on the second terminal, characters of the second language that comprise a transliteration, in the second language, of a greeting of the first language along with the video stream from the first terminal. 
 
9.  The method of claim 1, wherein the greeting conversion table is stored in the first terminal or a server, wherein the greeting conversion table comprises 

Claims 10-14 are similar to the above claims.



initiating a video call, at a first terminal associated with a first user, with a second terminal associated with a second user; and 

in response to a first language corresponding to the first user being different from a second language corresponding to the second user, displaying, on the first terminal, a first set of characters of the first language being transliteration of at least one word of the second language and a second set of characters of the first language being translation of the at least one word.  




















2. (Previously Presented) The method of claim 1, wherein the at least one word includes a greeting in the second language.  

8. The method of claim 1, wherein the first language corresponding to the first user is identified based on processing information related to a received voice of the first user.  

3. (Previously Presented) The method of claim 1, wherein the first language corresponding to the first user is identified based on a language setting of the first terminal.  


9. (Previously Presented) The method of claim 1, wherein the first language corresponding to the first user is identified based on a location of the first terminal.


 
10. (Currently Amended) The method of claim 1, further comprising: transmitting, to at least one server, data including at least one of a received voice of the first user, a language setting of the first terminal, and information on a region in which the first terminal is located; and receiving, from the at least one server, information on the first language of the first user.  



11. (Previously Presented) The method of claim 1, further comprising: transmitting, to the second terminal, data including at least one of a received voice of the first user, a language setting of the first terminal, and information on a region in which the first terminal is located; and receiving, from the second terminal, 


12. (Previously Presented) The method of claim 1, further comprising: receiving, from the second terminal, a voice of the second user; processing the voice to identify the second language of the second user; and transmitting, to the second terminal, information on the second language of the second user based on a result of the processed voice.  

13. (Currently Amended) The method of claim 1, wherein characters of the second language including a third set of characters of the second language being transliteration of at least one word of the first language are displayed on the second terminal along with a video stream associated with the first terminal in response to the first language being different from the second language.  


14. (Previously Presented) The method of claim 1, wherein the first set of characters are retrieved from a database of the first terminal or a server, and wherein the 
Claims 15-21 are similar to the above claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-11, 14-17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Mager (USPN 8943404, hereinafter referred to as Mager).

Regarding claims 1 and 15-17, Wrobel discloses a method, non-transitory computer-readable recording medium, and terminal of a video call, the method comprising: 
initiating a video call, at a first terminal associated with a first user, with a second terminal associated with a second user (figure 3, step 100, initiating a call); and 
in response to a first language corresponding to the first user being different from a second language corresponding to the second user, displaying, on the first terminal, a second set of characters of the first language being translation of the at least one word (figure 4-5, displaying name translation).  
Although Wrobel suggests that the global name refers to transliteration, there is no indication that the transliteration is displayed.  Mager teaches displaying, on the first terminal, a first set of characters of the first language being transliteration of at least one word of the second language (figure 1B, displaying a pronunciation; note that transliteration is merely a character string representing pronunciation in a particular language).
Since Wrobel and Mager are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of guiding the user to read the displayed words.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 3-4, the modified Wrobel further discloses the method of claim 1, wherein the first language corresponding to the first user is identified based on a language setting of the first terminal (setup process in figure 6; also see figure 1B of Mager); displaying, on the first terminal, a third set of characters of the first language guiding the first user to vocally read the first set of characters of the first language figures 4-5, the transliteration itself can serve as instruction/guide for the user to read the set of characters; also see figure 1B of Mager).  

Regarding claims 10-11, Wrobel further discloses the method of claim 1, further comprising: transmitting, to at least one server, data including at least one of a received voice of the first user, a language setting of the first terminal, and information on a region in which the first terminal is located (figure 3, steps S102-120); and receiving, from the least one server, information on the first language of the first user (figure 3, steps S102-120); further comprising: transmitting, to the second terminal, data including at least one of a received voice of the first user, a language setting of the first terminal, and information on a region in which the first terminal is located (process in figure 3; also referring to paragraph 60, “caller ID information may also flow in an opposite direction”); and receiving, from the second terminal, information on the first language of the first user (process in figure 3; also referring to paragraph 60, “caller ID information may also flow in an opposite direction”). 

Regarding claim 14, Wrobel further discloses the method of claim 1, wherein the first set of characters are retrieved from a database of the first terminal or a server, and wherein the database includes transliterations of the at least one word of the second language in a plurality of languages including the first language (process in figure 3, steps S106-124, if the caller’s language is not the same as callee’s language, send and display “global name”, which refers to the “transliteration of the caller’s name into Latin characters” as discussed in paragraph 40; also refer to paragraphs 48-49 and 60).  

Regarding claim 20, Wrobel fails to explicitly disclose, however, Mager teaches wherein the first set of characters and the second set of characters are separated from each other by a space placed between the first set of characters and the second set of characters (figure 1B). 
Since Wrobel and Mager are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of guiding the user to read displayed words.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Mager, and further in view of Walker et al. (USPG 2016/0198121, hereinafter referred to as Walker).

Regarding claim 2, Wrobel fails to explicitly disclose, however, Walker teaches wherein the at least one word includes a greeting in the second language (referring to figure 10, receiving a greeting message).  
Since Wrobel and Walker are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of providng .


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Mager, and further in view of Bharara (USPG 2008/0294455, hereinafter referred to as Bharara).

Regarding claims 8 and 12, Wrobel further discloses the method of claim 1, further comprising: receiving, from the second terminal, a voice of the second user (process in figure 3; also referring to paragraph 60, “caller ID information may also flow in an opposite direction”); and transmitting, to the second terminal, information on the second language of the second user based on a result of the processed voice (process in figure 3; also referring to paragraph 60, “caller ID information may also flow in an opposite direction”).  Wrobel fails to explicitly disclose, however, Bharara teaches processing the voice to identify the second language of the second user (paragraphs 68-69, identifying language based on speech input); and wherein the first language corresponding to the first user is identified based on processing information related to a received voice of the first user (paragraphs 68-69, identifying language based on speech input).  
Since Wrobel and Bharara are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying .

Claims 5-7, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Mager, and further in view of Lauder (USPN 8849628, hereinafter referred to as Lauder).

Regarding claims 5, 13, and 18-19, Wrobel further discloses the method of claim 1, wherein characters of the second language including a third set of characters of the second language being transliteration of at least one word of the first language -3-Application No.: 16/589685Filing Date:October 1, 2019are displayed on the second terminal (figures 3-5 and paragraph 60).  Wrobel fails to explicitly disclose, however, Lauder teaches transmitting and displaying a video stream associated with the first terminal in response to the first language being different from the second language (col. 10, lines 39-61, video conference); and transmitting, to the second terminal, a video stream associated with the first user in response to the first user vocally reading the first set of characters (figure 5, video chat; also refer to col. 5, lines 31-49, displaying translation in speech bubble along with video).   
Since Wrobel and Lauder are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying video and text of the speech in a video chat interface.  One of ordinary skill in the art 

Regarding claims 6-7, Wrobel further discloses the method of claim 1, wherein the first set of characters of the first language are displayed on the first terminal (figures 4-5, displaying the transliteration), but fails to explicitly disclose displaying when the video call starts; wherein the first set of characters of the first language are displayed over at least one of a video associated with the first user and a video associated with the second user.  However, Lauder teaches displaying when the video call starts (figure 5, video chat; also refer to col. 5, lines 31-49, displaying translation in speech bubble along with video; the transliteration is already taught by Wrobel); wherein the first set of characters of the first language are displayed over at least one of a video associated with the first user and a video associated with the second user (figure 5, video chat; also refer to col. 5, lines 31-49, displaying translation in speech bubble along with video).     
Since Wrobel and Lauder are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying video and text of the speech in a video chat interface.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Mager, and further in view of Jain (USPG 2015/0078539, hereinafter referred to as Jain).

Regarding claim 9, Wrobel fails to explicitly disclose, however, Jain teaches the method of claim 1, wherein the first language corresponding to the first user is identified based on a location of the first terminal (paragraph 325, determine a language based on the location of the device).  
Since Wrobel and Jain are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining a language based on the location of the device.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Mager, and further in view of Fukushima et al. (USPN 6286014, hereinafter referred to as Fukushima).

Regarding claim 21, Wrobel fails to explicitly disclose, however, Fukushima teaches wherein the first set of characters and the second set of characters are separated from each other by a punctuation mark placed between the first set of figure 5A, element 303 together with col. 2, lines 1-5, quotation marks separating first and second sets of characters).
Since Wrobel and Fukushima are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of separating a first and second sets of characters using quotation marks.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (USPG 2003/0074185) teaches a Korean Romanization system.  Piratla (USPN 8224836) teaches a method for displaying translatiteration.  Hagiwara (USPG 2013/0246042) teaches a method for transliterating text into multiple languages.  Mottes et al. (USPG 2014/0273999) and Rai et al. (USPN 8554537) teach a transliteration system.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656